TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00007-CR



                                 Roberto Degollado, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-200831, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Roberto Degollado was indicted for the first-degree felony offense of murder after

stabbing his live-in girlfriend to death in front of her two minor sons. See Tex. Penal Code

§ 19.02(b), (c). Degollado pleaded guilty and seeks to appeal his murder conviction. However,

the trial court has certified that Degollado waived the right of appeal, and the record of

Degollado’s plea-and-sentencing hearing supports the trial court’s certification. Accordingly,

this appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: January 24, 2020

Do Not Publish